12/23/2015 TDCJ offender Details w® [4/%® ' 0:?/

4~’ TEXASDEPARTMEM@F Cs.lmm.l>.;g.lusrlce -“’°’“°'“e

41 New Offender Search

       

`.,;.4-..~
i141§,

Offender Information Details

   

Rewmf<> v§el@\rcmisf _

S|D Number: 04041616

TDCJ Number: 01434055

Name: SCHOF|ELD,RONALD WAYNE .
Race: W

Gender: 4 l\/l

DOB: ' 1963-09-17

Maximum Sentence Date: 2017-09-16

Current Facility: WYNNE

Projected Re|ease Date: 2017-09-16

Paro|e E|igibi|ity Date: 2008-08-05

Offender Visitation E|igib|e: ll_£_§

lnformation provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Will be determined When release date is scheduled
Schedu|ed Re|ease Location: Wi|| be determined When release date is scheduled.

 

   

PawleRewewlnformawon

 

Offense History:

 

 

 

Offense Sentence Case Sentence (YY-MM-
Date Offense Date County No. DD)
1996-10-16 SEX ASLT OF CH|LD 1999-01-04 BRAZOR|A 34,910 2-00-00
FA|L REG sEX
2006-09-17 OFFEND 2007-04-12 GALVESTON 060R3089 11-00-00

 

 

 

 

 

 

 

http:/loffender.tdcj .state.tx.uleffenderSearch/offenderDetai|.action?sid=04041616 1/2